Matter of Constantopes (2017 NY Slip Op 00966)





Matter of Constantopes


2017 NY Slip Op 00966


Decided on February 8, 2017


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
LEONARD B. AUSTIN, JJ.


2016-02966

[*1]In the Matter of Alex Constantopes, a suspended attorney. Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; Alex Constantopes, respondent. (Attorney Registration No. 2659548)

DISCIPLINARY PROCEEDING instituted by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on April 5, 1995.

Diana Maxfield Kearse, Brooklyn, NY (Mark F. DeWan of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
By decision and order on motion of this Court dated August 19, 2016, the respondent was suspended from the practice of law pursuant to former 22 NYCRR 691.4(l)(1)(ii) and (iii), based upon his substantial admissions under oath and other uncontroverted evidence of professional misconduct. Further, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against the respondent, based upon a verified petition dated March 28, 2016, and was also authorized to serve a supplemental petition dated May 3, 2016, upon the respondent. The petition, which was duly served upon the respondent, contains three charges alleging, among other things, that the respondent misappropriated funds entrusted to him as a fiduciary in connection with two real estate transactions, and funds on deposit in his employer's attorney escrow account. The supplemental petition contains one charge, which alleges that the respondent engaged in conduct involving dishonesty, fraud, deceit, or misrepresentation in that he, among other things, misled a client about the status of a settlement.
The respondent was directed to serve and file his answer(s) to the verified petition and the supplemental petition within 20 days after service upon him of the decision and order on motion dated August 19, 2016. The issues raised by the verified petition, the supplemental petition, and any answer(s) thereto, were referred to the Honorable Charles J. Thomas, as Special Referee, to hear and report.
On August 24, 2016, the Grievance Committee served a copy of this Court's decision and order on motion dated August 19, 2016, upon the respondent, and an affidavit of service was duly filed with this Court. To date, the respondent has neither served nor filed his answer(s) to the verified petition and supplemental petition, as directed, nor sought additional time to file an answer.
The Grievance Committee now moves to deem the charges against the respondent [*2]established, and to impose such discipline upon him as this Court deems appropriate, based upon his default. Although the motion papers were served upon the respondent on September 20, 2016, he has neither interposed any response thereto nor requested additional time to respond to the motion.
Accordingly, the Grievance Committee's motion is granted, the charges in the verified petition and the supplemental petition are deemed established, and, effective immediately, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
ENG, P.J., RIVERA, DILLON, BALKIN and AUSTIN, JJ., concur.
ORDERED that the Grievance Committee's motion is granted; and it is further,
ORDERED that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Alex Constantopes, a suspended attorney, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, Alex Constantopes, shall continue to comply with the rules governing the conduct of disbarred and suspended attorneys (see  22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Alex Constantopes, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Alex Constantopes, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
ENTER:
Aprilanne Agostino
Clerk of the Court